                                                                                          Partner Login | Become a Partner



Home     Community Forums       Featured Announcements     My JV Buzz   JVNewsWatch.com   Upgrade Me To VIP!
 Home > New JV (Joint Venture) + Product Launch Announcement Blog >

Jonathan Hunsaker, Jeff Hays + Dr Patrick Gentempo – The Answer                      New Product Launch Updates
To Cancer Launch Affiliate Program JV Invite, More.                                         Free Online Business
Posted on March 3, 2020 by admin                                                           Training Ebooks, PDFs,
                                                                                          Videos, Webinars & More!
Welcome to the JVNP 2.0 Update, featuring a JV request courtesy of fellow JVNP 2.0
Partners Jonathan Hunsaker, Jeff Hays + Dr Patrick Gentempo (The Answer To Cancer           Name
health docu-series launch affiliate program JV invite), Buzz Builders (Joey Xoto –
Viddyoze – Fade To Black launch, Ryan Levesque – ASK Method Masterclass 2020 pre-
                                                                                            Email
launch), and More … in Today’s protocols, prevention & peace of mind edition.
Have a Great Day! 😉                                                                           Your Email Address
– Mike Merz Sr                                                                                Will NOT Be Traded,
                                                                                              Given Away Or Sold.

                                                                                                    Submit




                                                                                                   Powered By
                                                                                            JVListPro.com Featuring
                                                                                              AWeber Technology.



                                                                                     JVNP 2.0 JV Blog Search
                                                                                      Search for:
                                                                                                                 Search


                                                                                     JVNP 2.0 JV Blog Recent
                                                                                     Posts
                                                                                      Brett Ingram + Mo Latif –
                                                                                      Animaytor Reloaded Business
                                                                                      Launch Affiliate Program JV Invite,
                                                                                      More.
                                                                                      Tradeology 3-Day Forex Challenge
                                                                                      set to launch on Monday, PLF Fall
                                                                                      2020 pre-launch begins Tuesday,
                                                                                      more .
                                                                                      Tradeology – 3-Day Forex
                                                                                      Challenge Launch Affiliate Program
                                                                                      JV Invite, More.
                                                                                      Aidan Booth + Steven Clayton –
                                                                                      Kibo Code QUANTUM Launch
                                                                                      Affiliate Program JV Invite, More.
                                                                                      Feminine Power 2020 & Livvyo Pro
                                                                                      Suite set to launch this weekend,
                                                                                      more.

                                                                                     JVNP 2.0 JV Blog Archives
                                                                                      September 2020 (3)
                                                                                      August 2020 (6)
                                                                                      July 2020 (9)
                                                                                      June 2020 (7)
                                                                                      May 2020 (10)
                                                                                      April 2020 (9)
                                                                                      March 2020 (8)
                                                                                      February 2020 (7)
                                                                                      January 2020 (8)
                                                                                      December 2019 (9)
                            Like 2                 Tweet                              November 2019 (9)                     t
         Case 3:20-cv-00696 Document 12-4 Filed 09/11/20 Page 1 of 21 PageID #: 204
                                                                                              October 2019 (9)
                                                                                              September 2019 (7)
                                                                                              August 2019 (8)
                                                                                              July 2019 (8)
                                                                                              June 2019 (9)
                                                                                              May 2019 (9)
                                                                                              April 2019 (10)
                                                                                              March 2019 (10)
                                                                                              February 2019 (8)
                                                                                              January 2019 (8)
                                                                                              December 2018 (6)
                                                                                              November 2018 (9)
                                                                                              October 2018 (10)
                                                                                              September 2018 (6)
                                                                                              August 2018 (10)
                                                                                              July 2018 (9)
                                                                                              June 2018 (6)
                                                                                              May 2018 (10)
                                                                                              April 2018 (11)
                                                                                              March 2018 (10)
                                                                                              February 2018 (9)
                                                                                              January 2018 (11)
                                                                                              December 2017 (9)
                                                                                              November 2017 (9)
                                                                                              October 2017 (8)
                                                                                              September 2017 (10)
                                                                                              August 2017 (10)
                                                                                              July 2017 (9)
                                                                                              June 2017 (9)
                                                                                              May 2017 (10)
                                                                                              April 2017 (11)
                                                                                              March 2017 (10)
                                                                                              February 2017 (9)
                                                                                              January 2017 (11)
                                                                                              December 2016 (10)
                                                                                              November 2016 (8)
                                                                                              October 2016 (9)
                                                                                              September 2016 (10)
                                                                                              August 2016 (10)
                                                                                              July 2016 (11)
                                                                                              June 2016 (11)
                                                                                              May 2016 (11)
                                                                                              April 2016 (12)
                                                                                              March 2016 (14)
                                                                                              February 2016 (11)
                                                                                              January 2016 (10)
                                                                                              December 2015 (13)
                                                                                              November 2015 (10)
                                                                                              October 2015 (13)
                                                                                              September 2015 (12)
                                                                                              August 2015 (13)
                                                                                              July 2015 (11)
                                                                                              June 2015 (10)
                                                                                              May 2015 (13)
                                                                                              April 2015 (13)
                                                                                              March 2015 (13)
                                                                                              February 2015 (12)
                                                                                              January 2015 (13)
                                                                                              December 2014 (12)
                                                                                              November 2014 (11)
                                                                                              October 2014 (13)
Jonathan Hunsaker, Jeff Hays + Dr Patrick Gentempo – The Answer To Cancer                     September 2014 (12)
Launch Affiliate Program JV Invite                                                            August 2014 (11)
Pre-Launch Begins: Thursday, March 26th 2020                                                  July 2014 (13)
Launch Day: Monday, April 6th 2020 – Thursday, April 16th 2020                                June 2014 (10)
                                                                                              May 2014 (14)
Fellow JVNP 2.0 Partner, chances are, you’ll have at least 20 (or more) opportunities to
                                                                                              April 2014 (13)
promote a health docu-series in 2020.
                                                                                              March 2014 (13)
Most will convert okay, some will do good, a few will do great, but there will only be        February 2014 (10)
                             Like 2                    Tweet                                                        t
ONE that will convert
           Case       the best …
                   3:20-cv-00696       Document 12-4 Filed 09/11/20 Page                   2 of 21 PageID #: 205
Short on time? Jump right on over to the JV Page for complete launch details.             January 2014 (13)
                                                                                          December 2013 (14)
The Answer to Cancer docu-series will convert the best.
                                                                                          November 2013 (14)
Here’s why…                                                                               October 2013 (16)
The Topic                                                                                 September 2013 (13)
                                                                                          August 2013 (13)
No disease on the planet affects more people, gets more attention or creates more
                                                                                          July 2013 (14)
emotion than Cancer.                                                                      June 2013 (14)
The Timing                                                                                May 2013 (14)
There hasn’t been a new successful cancer docu-series in 4 years and the disease is       April 2013 (14)
only growing.                                                                             March 2013 (14)
                                                                                          February 2013 (13)
The Message                                                                               January 2013 (15)
The market has matured and they know that cancer can’t be beat by just eating some        December 2012 (15)
apricot seeds or wishing it away. The Answer to Cancer delivers the WHOLE truth           November 2012 (14)
about cancer like never before.                                                           October 2012 (14)
                                                                                          September 2012 (14)
The Marketing
                                                                                          August 2012 (14)
The chief marketer behind The Answer to Cancer is the same marketer who created,          July 2012 (14)
built and marketed The Truth About Cancer in which affiliates earned the highest          June 2012 (14)
EPCs and EPLs ever received in the history of docu-series launches.                       May 2012 (15)
The Why                                                                                   April 2012 (12)
                                                                                          March 2012 (15)
How many people have you lost in your life to cancer? What would your life look like if   February 2012 (13)
they were still here? This is why The Answer To Cancer is so important right now.         January 2012 (14)
Not to mention that the producer of this film, Jeff Hays, lost his mother at the age of   December 2011 (15)
11 and lost his 12 year old son to cancer, and several more dear friends. We’re           November 2011 (15)
counting on you to help us spread the word so that we can inform (and hopefully           October 2011 (14)
save) as many lives as we can.                                                            September 2011 (12)
                                                                                          August 2011 (14)
And this is why we are so confident that promoting The Answer to Cancer will be the
                                                                                          July 2011 (14)
HIGHEST converting health docu-series you promote this year.
                                                                                          June 2011 (12)
Are you ready to help share this message with the world?                                  May 2011 (13)
Visit the JV Page for complete launch details & more.                                     April 2011 (11)
                                                                                          March 2011 (14)
We appreciate you <3.                                                                     February 2011 (13)
Jonathan Hunsaker, Jeff Hays & Dr Patrick Gentempo’s The Answer To Cancer                 January 2011 (13)
JV/Affiliate Team                                                                         December 2010 (12)
                                                                                          November 2010 (13)
                                                                                          October 2010 (14)
                                                                                          September 2010 (12)
                                                                                          August 2010 (12)
                                                                                          July 2010 (11)
                                                                                          June 2010 (11)
                                                                                          May 2010 (13)
                                                                                          April 2010 (13)
                                                                                          March 2010 (16)
(The JV offers made available in this newsletter are not for the inexperienced +/or       February 2010 (12)
simply curious to participate in. Experienced, serious affiliate marketers, with          January 2010 (14)
the proven ability to generate quality leads and convert (and retain) multiple            December 2009 (14)
sales, only … Please! Problem? Reply to this email with any questions or concerns.)       November 2009 (16)
—–                                                                                        October 2009 (16)
                                                                                          September 2009 (11)
Buzz Builders                                                                             August 2009 (9)
                                                                                          July 2009 (11)
The following Buzz Builders are Premium mailing recipient JV offers made by JVNP 2.0
                                                                                          June 2009 (10)
VIP Partners announced recently in the JVNP 2.0 Update that are either yet to launch,     May 2009 (11)
or are still in the pre-launch or launch cycle.                                           April 2009 (10)
To access the merchant’s JV page, a link to the forum archive of the mailing for          March 2009 (10)
discussion, VIP review access (when available) + more … please click the JV               February 2009 (10)
Invite/Page link in the Buzz Builder listings, below.                                     January 2009 (9)
                                                                                          December 2008 (9)
Experienced, serious affiliate marketers with the proven ability to generate              November 2008 (9)
quality leads and convert (and retain) multiple sales, ONLY … Please!                     October 2008 (10)
Problem? Reply to this email with any questions or concerns.                              September 2008 (9)
                                                                                          August 2008 (9)
—–                                                                                        July 2008 (9)
Dean Graziosi + Tony Robbins – Knowledge Business Blueprint – Knowledge Broker            June 2008 (6)
Blueprint 2.0 Launch Affiliate Like
                               Program
                                    2  JV Invite   Tweet
                                                                                          May 2008 (5)          t
          Case 3:20-cv-00696 Document 12-4 Filed 09/11/20 Page 3 of 21 PageID #: 206
Launched Just Last Thursday, February 27th 2020                                             April 2008 (8)
Last Year’s Launch Was Quite Possibly the Highest Grossing Promotion in IM History …        March 2008 (7)
& This One is Ramping up to be EVEN BIGGER!                                                 February 2008 (6)
                                                                                            January 2008 (9)
Proven High Ticket Sellers: become an affiliate partner of the KBB 2.0 launch and help
                                                                                            December 2007 (7)
promote the course that did over $30 MILLION DOLLARS, impacted 20K+ lives and
                                                                                            November 2007 (8)
resulted in over $12 million dollars in commissions to our partners in 11 days! Dean
                                                                                            October 2007 (6)
Graziosi + Tony Robbins – Knowledge Business Blueprint – Knowledge Broker
                                                                                            September 2007 (7)
Blueprint 2.0 JV page.
                                                                                            August 2007 (8)
—–                                                                                          July 2007 (7)
Brett Ingram + Mo Latif – Cliptasia Launch Affiliate Program JV Invite                      June 2007 (6)
Launched Just This Past Sunday, March 1st 2020 @ 10AM EST                                   May 2007 (18)
250,000+ Units Sold! 64 #1 Best Sellers … Grab Your Share of #65!                           April 2007 (6)
                                                                                            March 2007 (6)
Cliptasia Launch: EASIEST Way To Get FREE Traffic And The Fastest Way to Get Paid           February 2007 (4)
With Simple Videos. Earn Up To $455 Per Lead. $11.11 EPC. 30.58% F/E Conversions.           January 2007 (4)
87.1% OTO Conversions. 50% commissions. 4 Level-DEEP & HIGH Converting Funnel.              December 2006 (3)
$10,000 JV Contest & Cash Prizes & Much More HERE: Brett Ingram + Mo Latif –
                                                                                            November 2006 (6)
Cliptasia JV page.                                                                          October 2006 (3)
—–                                                                                          September 2006 (3)
                                                                                            August 2006 (7)
Joey Xoto – Viddyoze – Fade To Black Launch Affiliate Program JV Invite                     July 2006 (10)
Launch Day Is TODAY Tuesday, March 3rd 2020 @ 11AM EST                                      June 2006 (1)
After 5 Long Years, The ‘Video Guru’ Is Back!                                               May 2006 (1)
After $30 MILLION in verified sales, 100,000+ customers served and 5 long years out         April 2006 (3)
of the information product market … Joey Xoto, along with the Viddyoze team, is back.       March 2006 (4)
                                                                                            December 2005 (2)
With over $26,000 in NO LIMIT prizes, a hugely successful launch team that’s been
responsible for the prodigy known as Viddyoze, a sales funnel that has been modeled
countless times… proven to CONVERT to ALL traffic … Joey Xoto – Viddyoze – Fade To          JVNP 2.0 JV Blog Categories
Black JV page.
                                                                                            High Ticket Product Launches +
                                                                                            Affiliate Programs (176)
—–
Sara Sheehan + Katerina Kavouklis – Wake Up Academy Launch Affiliate Program JV              Closed Affiliate Program –
Invite                                                                                       Request Entry (12)
Pre-Launch Commenced Just This Past Wednesday, February 26th 2020                           Internet Marketing Seminars (4)
Launch Day: Thursday, March 12th 2020 – Saturday, March 21st 2020                           Intro (2)
Participate in the World Premiere of a Never Before Seen Personal Development               Joint Venture Announcements
Academy … 30+ Top Experts!                                                                  (1,735)
This is the world premiere of a never before seen personal development academy that          Business + Finance (54)
brings together over 30 of world’s top experts, trailblazers, thought leaders, authors,      Health + Fitness (22)
entertainers, and survivors who will reveal life changing secrets to transform your          Holiday-Digest (2)
health, wealth, love, and relationships, spirituality, productivity, and connection. Sara    Home + Garden (1)
Sheehan + Katerina Kavouklis – Wake Up Academy JV page.                                      Internet Business + Marketing
                                                                                             (491)
—–                                                                                           Self Help (114)
Ryan Levesque – ASK Method Masterclass 2020 Launch Affiliate Program JV Invite               Weekday-Digest (11)
Pre-Launch Begins TOMORROW Wednesday, March 4th 2020                                         Weekend-Digest (77)
Launch Day: Monday, March 16th 2020 – Friday, March 20th 2020
                                                                                            Joint Venture Articles (14)
Earn a Big Commission Check & Your Share of $50K in Cash Prizes!
                                                                                            New Product Launches (65)
The Top 3 Reasons to Participate in the ASK Method Masterclass Partner Launch From
March 4th – 20th 2020 … Reason #1 – BIG Commission Checks & Over $50,000 in                  Featured New Product Launches
CASH PRIZES! Reason #2 – HIGH QUALITY Launch Content that CONVERTS! Reason                   (1)
#3 – Customers are LOVING the New ASK 2.0 Product + bucket.io Software! Ryan                Uncategorized (1)
Levesque – ASK Method Masterclass 2020 affiliate request page.

—–
                                                                                            Evergreen Affiliate Programs
Mary Morrissey – DreamBuilder Program 2020 Launch Affiliate Program JV Invite               Blake Nubar – Blakes Partner
Pre-Launch Begins: Monday, March 16th 2020                                                  Program
Launch Day: Monday, March 23rd 2020                                                         Jack Scanlan – Straight Up e-
They’re Giving Away TONS of Sales and Opt-in Launch Prizes … Make Sure To Grab              Commerce
Your Share!                                                                                 Joey Xoto – Viddyoze Public
Don’t miss out on a chance to earn BIG commissions (You’ll earn 50% commission on           Jonathan Green – Hydra Webinar
the core program sale of $497, PLUS any additional online programs the people you           Jonathan Thornhill – Ambassador
refer purchase in our extensive follow-up sequences) and prizes on Mary’s known-to-         Program 2020
convert flagship offer: the DreamBuilder Program. We’ll be holding multiple contests,       Josh Ratta – Vidello – CreateStudio
and we’re giving away TONS of sales and opt-in launch prizes! Mary Morrissey –              Travis Stephenson – Chatmatic
DreamBuilder Program 2020 affiliate
                              Like 2  registration page.Tweet                                                                     t
          Case 3:20-cv-00696 Document 12-4 Filed 09/11/20 Page 4 of 21 PageID #: 207
——
                                                                                          JVNP 2.0 Partners
                                                                                          ClickBank
Proven Mid to High Ticket Evergreen Webinar-Based Promos:
                                                                                          ClickBetter
                                                                                          ClickFunnels
If you’re looking for proven mid to high ticket evergreen webinar-based promos to
                                                                                          Groove Digital
promote as an affiliate for high commission and additional potential incentives from
                                                                                          IM Report Card
proven JVNP 2.0 Partners like Matt McWilliams, Frank Garon + Terry Dean, Damien
                                                                                          JVZoo
Zamora, Daniel Levis, John Pearce + Chris Cantell, Blake Nubar, Rocktomic, Andrew
                                                                                          Kartra
Hansen + Sara Young, John Assaraf (Neurology), Roy Carter, Travis Stephenson, Kevin
                                                                                          LeadsLeap
Thompson, Jason Potash, David Cavanagh, Mike Balmaceda and others, have solid
                                                                                          MarketersMedia PR
past performance proof that you can convert and retain multiple sales of the
                                                                                          MunchEye
aforementioned, and can pull at least 200 registrants/100 attendees, please contact
                                                                                          PayKickstart
Mike Sr!
                                                                                          SamCart
—–                                                                                        Udimi
JVNP 2.0 New Affiliate Program Launch Announcements                                       Warrior Joint Ventures

Larry Weidel, Leslie Rohde, Dan Cumberland + Adam O’Leary, Brett Fogle, Old Tree
Publishing, and other fellow JVNotifyPro 2.0 partners are waiting in the wings … keep     Meta
your eyes on your Inbox, and follow the action in the JVNP 2.0 Premium VIP JV             Log in
Announcement archives.                                                                    Entries RSS
Sam Bakker + Karthik Ramani, Kurt Melvin, Caleb Maddix + Ryan O’Donnell, Jimmy            Comments RSS
Chappel, Chris X, Rich W + Teresa, and other Fellow JVNP 2.0 Partners have active         WordPress.org
listings on the JVNewsWatch Launch Calendar, gathering JV Affiliate Partner prospects
on autopilot … JVNewsWatch JV Product Launch Calendar                                     Top JV Product Launches
—–
Need Help?
                                                                                                  Top 5 JV Launches*
Account Management Center
                                                                                                   *Based On Unique Clicks
Support Helpdesk                                                                                   For Products Launching
                                                                                                     In The Last 7 Days.
JVNP 2.0 Social Network Groups/Communities
                                                                                                 1. Tradeology - 3 Day Forex
Facebook JVNP 2.0 Group                                                                          Challenge JV
Google+ JVNP 2.0 Community                                                                       September 7, 2020
                                                                                                 Unique Clicks: 130
———-
                                                                                                 Niche: Business & Investing
IMPORTANT!                                                                                       2. Mark Ling - Healthy
The new product launch and evergreen affiliate program JV offers advertised on JVNP              Commissions JV
2.0 and the JVNW Calendar are meant for experienced Affiliate Marketers.                         September 8, 2020
                                                                                                 Unique Clicks: 120
If you have little to no affiliate marketing experience, we feel it would be most                Niche: Internet Business &
beneficial for you to complete the following JVNP 2.0 recommended Free Affiliate                 Marketing
Marketing Training.                                                                              3. Andrew Darius -
———-                                                                                             Explaindio - Vidicious JV
                                                                                                 September 8, 2020
That’s All, Folks!
                                                                                                 Unique Clicks: 53
To OUR Success,                                                                                  Niche: Internet Business &
Mike Merz Sr                                                                                     Marketing
JVNotifyPro Joint Ventures                                                                       4. Chris X, Rich Williams +
                                                                                                 Yves Kouyo - CB Traffic
AWeber/JVListPro Archives – RSS                                                                  Bots JV
———-                                                                                             September 9, 2020
                                                                                                 Unique Clicks: 13
Legal
                                                                                                 Niche: Internet Business &
As stated during the registration process, you are receiving the JVNP 2.0 Update                 Marketing
Newsletter as a perk for being an active JVNP 2.0 Partner.
                                                                                              Powered By JVNewsWatch
JVNP 2.0 Updates are mailed no more than 3 times a week, usually on Tuesday,                  Launch Calendar Get Listed!
Thursday + occasionally on Saturday.
The JV Offers announced in this newsletter are paid advertisements. The opinions          JVNP 2.0 Alexa Stats
expressed are those of the respective Merchants, and do NOT constitute an
endorsement or approval by JVNotifyPro. Participate at your own risk.
                                                                                             Business Blogs - Blog Rankings
The contact details you provided will never be traded, sold, or given away.
If you no longer wish to remain on this list, or to otherwise manage your subscription,
please feel free to use the subscriber option links below.
Powered By JVListPro/AWeber Email Marketing Software
Posted in Health + Fitness, Joint Venture Announcements | Tagged Affiliate Marketing,
                                 Like 2
Affiliate Program, Affiliate Programs,                   Tweet
                                        ASK Method Masterclass 2020, Buzz Builders, Dr                                         t
           Case 3:20-cv-00696 Document 12-4 Filed 09/11/20 Page 5 of 21 PageID #: 208
 Patrick Gentempo, evergreen affiliate programs, Fade To Black, Find Affiliates, Find JV
 Partners, health docu-series, Home Business, Internet Marketing, Jeff Hays, Joey Xoto,
 Joint Ventures, Jonathan Hunsaker, JV Calendars, JV Invite, JVNewsWatch, JVNotifyPro,
 Launch, Launch Calendars, Make Money Online, Marketing, Mike Merz, Need Affiliates,
 Need JV Partners, New Product Launches, Niche Marketing, Online Business, Pre-Launch,
 Ryan Levesque, The Answer To Cancer, Viddyoze, Work At Home | Comments Off on
 Jonathan Hunsaker, Jeff Hays + Dr Patrick Gentempo – The Answer To Cancer Launch
 Affiliate Program JV Invite, More.


Terms of Use · Privacy · Support
© 2005-2020 JVNotifyPro.com & JVNewsWatch.com are registered trademarks of Internet Marketing For Newbies, LLC. ·




                              Like 2                    Tweet                                                       t
           Case 3:20-cv-00696 Document 12-4 Filed 09/11/20 Page 6 of 21 PageID #: 209
   The Answer to Cancer: Watch the Powerful
            Documentary Series                                                                                                                
 The Answer to Cancer documentary series is meant to help cancer patients avoid the traditional
 medical sector while curing their illnesses with healthy protocols, prevention and peace of mind.

                                                                                                            AdvancedLiving.com content provides
                                                                                                            generalized information only for
                                                                                                            education and entertainment. In no way
                                                                                                            is the content here a substitute for
                                                                                                            qualified medical advice. Always actively
                                                                                                            seek a professional dietitian, certified
                                                                                                            nutritionist, licensed specialist or your
                                                                                                            doctor for specific consultation before
                                                                                                            using any supplement our team reviews.


                                                                                                            Get in touch at
                                                                                                            info@AdvancedLiving.com with any
                                                                                                            trending news, tips or review
                                                                                                            suggestions. Disclosure: link references
                                                                                                            clickthroughed can result in referral
                                                                                                            rewards to support our team.




                                                                           Guides      How To Be Healthy
   By Live Healthier  March 8, 2020    0        Full Disclosure



The Answer to Cancer is a new documentary series focusing on alternative treatment
options for cancer.


The documentary series follows in the footsteps of Jonathan Hunsaker’s The Truth About
Cancer, which was a three-part docuseries launched between 2014 and 2016. That
docuseries also explored alternative treatment options for cancer.


Jonathan Hunsaker has teamed up with a new crew to launch 2020’s version of his
documentary: The Answer to Cancer.


The Answer to Cancer is scheduled to launch on April 7, 2020. You can sign up from
March 26 to April 5, 2020.


The documentary series is free to attend. During the airing of the documentary,
however, viewers will have the opportunity to purchase merchandise and film assets
worth up to $279.


Keep reading to discover everything you need to know about The Answer to Cancer.



               Watch The Answer to Cancer Documentary Series Here



                                             Contents [hide]

                    1 What is The Answer to Cancer?
                    2 Who’s Behind The Answer to Cancer?
                    3 What Will You Learn in The Answer to Cancer?
                    4 Frequently Asked Questions About The Answer to Cancer
                        4.1 Q: Is The Answer to Cancer completely free?
                        4.2 Q: Who is behind The Answer to Cancer?
                        4.3 Q: Can The Answer to Cancer cure cancer?
                        4.4 Q: Who can use The Answer to Cancer?
                        4.5 Q: Is The Answer to Cancer safe?
                    5 How Much Does The Answer to Cancer Cost?
                    6 Final Word




What is The Answer to Cancer?
The Answer to Cancer is an upcoming documentary that covers alternative treatments
for cancer. The documentary is scheduled to air from April 7 to 16, including a replay
weekend.


The documentary screening event is free to attend. All you need to do is enter your
name and email address into an online form. You’ll receive a link to view the event
before it starts.



                                             Case 3:20-cv-00696 Document 12-4 Filed 09/11/20 Page 7 of 21 PageID #: 210
The Answer to Cancer is expected to highlight similar information to The Truth About
Cancer, highlighting alternative treatments for cancer that aren’t supported by modern
science or medicine. The docuseries may dismiss chemotherapy and other traditional
cancer treatments, for example, while emphasizing nutrition and immune system
support.


The documentary series has not yet aired – for anything. Trailers and other information
about the docuseries are expected to appear online in March 2020, with the full
docuseries expected to air starting April 7.



Who’s Behind The Answer to Cancer?
The Answer to Cancer was produced by Jeff Hays, a filmmaker and entrepreneur with
20+ years of industry experience. Hays has previously worked with Kevin Costner and
Hilary Swank, among other notable actors. His documentaries have also been
shortlisted for an Academy Award.


The Answer to Cancer sales page describes filmmaker Jeff Hays as “a legend in the
industry”. His recent health documentaries include “Supplements Revealed“, “Bought”,
“Doctored”, and “Undoctored”.


The Answer to Cancer is hosted by Dr. Patrick Gentempo, described as “a well-known
and respected star in the world of health, wellness and business”. Dr. Gentempo is not a
medical doctor: he’s a chiropractor. He sold a successful diagnostic technology business
in 2011 and has recently expanded into filmmaking.


The Answer to Cancer is being promoted online by Jonathan Hunsaker, best-known for
launching The Truth About Cancer between 2014 and 2016. Hunsaker’s copy and
businesses have generated over $150 million in sales over the last ten years.



What Will You Learn in The Answer to Cancer?
The Answer to Cancer explores alternative treatments to cancer. The docuseries was
created based on the premise that patients deserve to know all available treatments
and medications for cancer – even the treatments that aren’t supported by modern
medicine.


“No disease on the planet affects more people, gets more attention or creates more
emotion than cancer,” explains The Answer to Cancer sales page.


“How many people have you lost in your life to cancer? What would your life look like if
they were still here? This is why The Answer to Cancer is so important right now.”


The Answer to Cancer will cover topics similar to what was covered in The Truth About
Cancer back in 2014-2016. Covered topics include:


  The politics of cancer research and treatment

  The takeover of medical education by specialist interest groups with for-profit
  agendas

  How and why certain life-saving treatments have been kept from the public

  Tests that your doctor may not know how to order, and how to get those tests

  Protocols for alternative cancer treatment

  Detoxification, nutrition, and herbal remedies to reduce the risk of cancer

  Enzyme and metabolic or mitochondrial therapies for cancer

  Bio-oxidative therapies for cancer

  Healing cancer with sound, light, and electricity

  Real stories of people who have used these protocols to heal


As you can see, the emphasis is on alternative therapies for cancer: not modern
medicine, conventional treatments, or typical cancer drugs. These are the treatments
that are not supported by major scientific evidence or medical doctors: they’re
alternative treatments for people who want to take a different approach to cancer.


The Answer to Cancer docu-series emphasizes that doctors aren’t taught to heal
cancer: they’re taught to prescribe drugs. The docu-series also brings up the fact that
people don’t die from cancer: they die from the consequences of cancer treatment.


Many of the opinions in The Answer to Cancer are controversial. Many of the claims are
unproven. Other claims are based on limited scientific evidence – or no scientific
evidence whatsoever.
                                    Case 3:20-cv-00696 Document 12-4 Filed 09/11/20 Page 8 of 21 PageID #: 211
Again, The Answer to Cancer emphasizes alternative cancer treatment.


The opinions in The Truth About Cancer are highly controversial. You can read a detailed
explanation of why they’re controversial here. Science Based Medicine did a detailed
breakdown of each claim made in the original The Truth About Cancer docu-series. The
Answer to Cancer is expected to highlight similar information.


Most will dismiss the information in The Answer to Cancer as junk science that gives
false hope to the most vulnerable people in the world. Others may see some value in
the information.


Ultimately, The Answer to Cancer has not yet aired, and it’s unclear what kind of
information will be featured in the docuseries. However, if The Answer to Cancer is
similar to The Truth About Cancer, then you can expect controversial opinions –
including negative stances towards chemotherapy, modern medicine, and conventional
cancer treatments.



Frequently Asked Questions About The Answer to
Cancer
Cancer is a serious topic. Users probably have several questions about the solutions
presented by The Answer to Cancer documentary series. This section will answer some
of the most commonly asked questions about The Answer to Cancer.


Q: Is The Answer to Cancer completely free?
A: The original documentary series is free. Users only need to sign up to attend the
series. While the documentary is being aired, users will have the chance to buy
additional items and resources related to the document and its contents. The total value
of these items will be around $279, although we speculate that the event will offer
discounts pretty frequently at the event.


Q: Who is behind The Answer to Cancer?
A: The documentary series is hosted by Dr. Patrick Gentempo. While this doctor is not a
medical professional in the traditional sense, he is a licensed chiropractor. He's known
to be a “respected star” within the wellness and alternative health industries. However,
users should be aware that this solution to cancer has been developed by an individual
who is not licensed as an oncologist.


Q: Can The Answer to Cancer cure cancer?
A: We are not willing to endorse The Answer to Cancer as a standalone solution to any
type of cancer. Cancer is a serious disease, and medical science has come a long way to
provide patients with effective ways to safely combat nearly any kind of cancer. Very
few medical professionals would recommend that cancer patients ditch their
chemotherapy for a new diet, for example. However, some parts of the documentary
series still remain true; nutrition and diet can be indispensable tools in combating
cancer, especially when paired with an effective treatment plan.


Q: Who can use The Answer to Cancer?
A: This program is recommended for anyone who wants to optimize their cancer
treatment or help friends and family to do the same. However, we recommend strongly
that users consult their primary care physician before relying on any of the advice
included in The Answer to Cancer.


Q: Is The Answer to Cancer safe?
A: Especially since the documentary series has not yet been released, it's tough to say
if the recommendations included in the system is safe. However, we recommend that
the nutritional and exercise advice given in the series is used only with the approval of
a medical professional, and usually only in conjunction with traditional treatment
methods.



How Much Does The Answer to Cancer Cost?
The Answer to Cancer is free to attend.


You can sign up by entering your email address into the contact page. There are
multiple landing pages available across the internet.



Final Word
                                    Case 3:20-cv-00696 Document 12-4 Filed 09/11/20 Page 9 of 21 PageID #: 212
The Answer to Cancer is a series of documentaries examining alternative treatments to
cancer.


The docuseries is airing online starting April 7, 2020. You can sign up for free today,
then receive a link to view the event before it airs. Although the event is genuinely free
to attend, viewers will have the opportunity to purchase multiple products throughout
the event.


To learn more about The Answer to Cancer and its alternative treatment methods, sign
up to watch the free docuseries online today.



                   Watch The Answer to Cancer Documentary Series Here




                           Live Healthier
                           Advanced Living is a leading lifestyle wellness enhancement movement that
                           highlights health awareness, provides educational research and delivers
                           perpetual knowledge on how to live your best life in 2020 and beyond so you can
                           master the art of aging gracefully in this lifetime. From high energy insights on
                           trending news to truth-seeking analysis for supplement reviews, Advanced Living
                           exists to optimize your well-being universe and act as a genuine guide for
                           personal transformation, spiritual enlightenment and essential wholeness.




AdvancedLiving.com may receive a small reward on product purchases using links within reviews. For optimal
transparency, see the full disclosure on how this process works to support our team’s mission of creating
Advanced Living for you.




Previous article                                                                                        Next article
ReadiMask with Eyeshield: Safe N99 Particulate                    Reviewing the Research on For The Biome
Respirator Face Mask?                                                                   Skincare Products



                                              More Supplement Reviews and Product Research




 Creams & Serums                             Weight Loss                                  Weight Loss                  Male Enhancement



Reviewing the Top 20                        Top 10 Best Garcinia                         Top 10 Best Forskolin         Top 20 Best Male
Best Wrinkle Creams                         Cambogia                                     Brands in 2020                Enhancement Pills in
That Really Work in                         Supplements in 2020                                                        2020: Men's Sexual
2020                                                                                                                   Performance Guide




 SuperFoods                                  How To Lose Weight                           Probiotics                   SuperFoods



Top 5 Best Cocoa                            Intermittent Fasting                         Top 10 Best Leaky Gut         Supplements Revealed:
Flavanol Supplements                        2020 Guide: IF Diet Plan                     Supplements in 2020:          Watch the
in 2020                                     Types and Weight Loss                        What is Leaky Gut             Documentary Film
                                            Bene ts                                      Syndrome Guide                Movie Trailer Now




 Hair Growth                                 Keto Diet                                    Keto Diet                    Antioxidants



Top 20 Best Hair                            Top 12 Best Keto                             Top 10 Best Keto Diet         Top 10 Best Turmeric
Growth Vitamins and                         Shakes to Review and                         Pills in 2020                 Supplements in 2020:
Hair Loss Supplements                       Buy in 2020                                                                Bene ts and FAQ
                                             Case 3:20-cv-00696 Document 12-4 Filed 09/11/20 Page 10 of 21 PageID #: 213
in 2020                                                                     Research Guide




Vitamins                Health                    Antioxidants              Supplements



Top 10 Best Vitamin D   Top 10 Best Lung         Top 5 Pycnogenol           Top 10 Best Aloe Vera
Supplements in 2020:    Health Supplements for   Supplements in 2020:       Supplements in 2020:
Bene ts & De ciency     Natural Breathing        Best French Maritime       Bene ts and FAQ
FAQ                     Bene ts in 2020          Pine Bark Extracts         Research Guide




                        Case 3:20-cv-00696 Document 12-4 Filed 09/11/20 Page 11 of 21 PageID #: 214
          The Answer to Cancer Review (Docuseries)




      0


 
      0



      0


 



 
      0



     Like 0


 0Table of Contents
  1. What Is The Answer to Cancer
Shares
                                                                      


     2. Who is Behind the “The Answer to Cancer” Project?
              2.0.1. CLICK HERE and Register to Watch FREE TATC Docuseries


 Our Score

 Click to rate this post!

 [Total: 0 Average: 0]
                            What Is The Answer to Cancer




              Case 3:20-cv-00696 Document 12-4 Filed 09/11/20 Page 12 of 21 PageID #: 215
 After a long time of waiting because of the coronavirus outbreak, the originally postponed The
 Answer to Cancer documentary is finally here. We hope that everyone is as excited as us to learn
 more about the deadly disease that kills millions of people every year. The shocking thing is that the
      0

 real reasons behind the cancer are not what media and most of the doctors tell you. The answer
 
 to why
    0   the number of people suffering from this disease is rapidly growing every year, and how
come that just 100 years ago rarely anybody heard of the word or knew anyone having any form of

 cancer.
   0
         Just join us on the journey of watching the series of altogether 9 episodes of The Answer to
 
 Cancer documentary.


In layman’s words, The Answer to Cancer is a new documentary about cancer and its effects on
 individuals and society. The 9-Part documentary series will be covering the issues that are as much
 
 personal
   0      to the individual as it is to the public and all cultures around the world. Let’s dive in together
to uncover the answer to what the “Cancer” actually is and what it does and can so are being foggy

 and mostly unknown. Cancer became a new world #1 disease that struck humanity in less than a
     Like 0
 century ago, and it doesn’t pick in between old and young, rich and poor, or a type of culture.
 0
Shares
 There are many individuals who have cancer running in their family blood-line for the last 4
 generations or more and there is still no clear explanation to that.

 Has it something to do with the way of lifestyle?

 Maybe it’s the food we eat.

 Or perhaps it’s the way we think and act, the Karma finally taking a turn on us, who knows, maybe
 it’s all combined…

 But one thing is for sure, nothing happens for no reason and it’s totally 100% upon us to take the
 situation in our hands mainly because it’s our own health that we talk about.

 It’s time to stop putting the blame on other external things and factors, and take full responsibility by
 educating ourselves and willing to open mind a little bit more every time. That’s why this film

              Case 3:20-cv-00696 Document 12-4 Filed 09/11/20 Page 13 of 21 PageID #: 216
 document series were made brought to the eye of the public, so everyone can learn and get the full
 spectrum view on the important and complex subject such as personal health, specifically cancer.

 The cancer is a very personal issue in amongst the many cultures, and creators of The Answer to
 Cancer have put the spotlight on for the year of 2020!




     Who is Behind the “The Answer to Cancer” Project?
 This is a very good and important question. The TATC project is a multimillion-dollar investment just
 like every professional documentary, so it needs to bring some important and valuable insights that
 a lot of people care about on the table, right?

 As 0anyone can imagine there must be many influential professionals from various backgrounds
 
 working on the TATC docuseries project, who also have lost someone close due to cancer or want
      0
 to help others to understand the main factors behind this disease.

      0
 Some of the known individuals such as filmmaker Jeff Hayes and Dr. Patrick Gentempo, founder of
 
 docuseries and marketing innovator Jonathan Hunsaker, Many Goldman and many other
professionals.


 
      0


                    CLICK HERE and Register to Watch FREE TATC Docuseries

     Like 0


 0
Shares




              Case 3:20-cv-00696 Document 12-4 Filed 09/11/20 Page 14 of 21 PageID #: 217
      Facebook           Twitter        Pinterest     LinkedIn      Messenger    Reddit

          Like 0


 Related Posts:


                            The Sacred Plant Review (docuseries)




                            The Truth About What Causes Cancer and How to…
      0


 
      0



      0


                           Whole Living Magazines Review




 
      0



                                                              
     Like 0


 0
Shares
                               Privacy -Terms -Contact Us -About Membership

                                     Copyright © 2020 MindfulnessCore.com




               Case 3:20-cv-00696 Document 12-4 Filed 09/11/20 Page 15 of 21 PageID #: 218
                                                  ABOUT   NEWS   GUIDES   HEALTH   SUPPLEMENTS   EDITO




  CANCER


The Answer to Cancer Review: New Health
Documentary Series to Launch
         Published 6 months agoon March 9, 2020
         By Deborah Killion




- ad -




          Case 3:20-cv-00696 Document 12-4 Filed 09/11/20 Page 16 of 21 PageID #: 219
As is quite obvious for everyone to see, cancer is by far one of the deadliest diseases in the worl
To put things into perspective, it bears pointing out that as per a study released by the WHO, th
has been found to be the cause of one in every six deaths to take place globally. If that wasn’t en
the CDC (Centre for Disease Control and Prevention) recently revealed in a study that every min
total of three new people are diagnosed with cancer in the United States.

From a treatment standpoint, what makes cancer unique is that it can happen to anyone and th
one prevention method that seems to work across the board in relation to this life-threatening


A Closer Look at the Project
Many of our readers may remember that The Truth About Cancer (TTAC) was a three-part docu
that aired across a host of mainstream media avenues from 2014-2016. As part of the document
creators explored in detail a number of traditional, cost-effective methods of treating cancer as
various ways in which western healthcare systems are repeatedly exploiting their patients by ke
them bound to different drugs and medicines, the pro ts from which run into the trillions.

Additionally, TTAC also investigated the underbelly of the global medical ma a and how many
individuals suffering from cancer are forced to stay bound to certain treatment methods for yea
just because hospitals, doctors and medicine manufacturers stand to make vast amounts of pro
the pain, suffering and misery of their patients.


What is The Answer to Cancer?
As with TTAC, The Answer to Cancer also seeks to help educate cancer patients about the truth
this disease as well as the various treatment options, both traditional and alternative, that are a
in the market today. To be a bit more speci c, The Answer to Cancer is a 9-part docuseries that
number of detailed, insightful interviews from doctors, experts and patients who share their pe
experiences of dealing with cancer and the various treatment methods and protocols they have
to cure themselves of the disease.

The core message of the series is to help spread the message of hope as well as to dispel many o
negative notions that have become synonymous with cancer in recent decades.

         Case 3:20-cv-00696 Document 12-4 Filed 09/11/20 Page 17 of 21 PageID #: 220
Some interesting facts about cancer worth knowing
Most of our readers are probably aware of the fact that Cancer is among the deadliest diseases e
put things into perspective, a study released by the National Cancer Institute has revealed that
8.2 million cancer-related deaths take place worldwide every year. Lesser developed nations (es
in certain regions of Asia, Africa and Central America), accounted for a whopping 57% of all new
cases. If that wasn’t enough, 65% of all cancer deaths were also found to have occurred in these
countries.

If things continue to head in the direction they seem to be now, it is estimated that by the year
total number of new cancer cases will rise to a whopping 23.6 million.

Looking at data pertaining solely to the United States, in 2018, the NCI found that a mammoth
1,735,350 new cases of cancer were diagnosed in the United States with the research body estim
that a minimum of 609,640 people will die from the disease within a span of 12 months.

From a purely nancial standpoint, it is estimated that the total national expenditure for cance
the USA per annum works out to a massive total of $147.3 billion. However, what is more strikin
fact that these costs are most likely expected to surge as a bulk of the American population con
age and the prevalence of cancer-type diseases continues to increase.

Cancer mortality rates are considerably lower in developed nations such as America, England, F
when compared to smaller countries located in Africa, South America, etc.


The core personnel behind The Answer to Cancer
Jeff Hays
Jeff is a well-respected lmmaker who has been active in this space for more than 20 years. Not
that, over the years, he has also started a number of independent businesses through which he
able to come into close contact with a number of Hollywood personalities such as Kevin Costne
Hilary Swank.

It also bears mentioning that Hays’ documentaries have been short-listed for Academy Awards
some of his recent projects including successful titles like “Bought,” “Doctored” and “Undoctor

At the time of writing this article, Jeff lives in Utah but works out of his main of ce that is locat
York. He's the father of nine children and the grandfather of twelve.

         Case 3:20-cv-00696 Document 12-4 Filed 09/11/20 Page 18 of 21 PageID #: 221
Dr. Patrick Gentempo
Dr. Patrick Gentempo is a well-known gure within the world of Western medicine and healing
his groundbreaking research related to human wellness and nutrition. As a chiropractor, Gente
been able to create a massive business empire that most people could only dream of. In this reg
holds a number of patents and has also published a number of highly regarded research papers.

As things stand, Patrick works as a post-graduate faculty member for a number of well-respecte
institutions. His work is routinely used by a number of back specialists throughout the United S
as mentioned previously, his work is routinely published in many peer-reviewed journals.

Last but not least, Dr. Gentempo was able to successfully make his way out of the diagnostic tec
business in 2011 in order to pursue his lifelong passion for “bringing the truth about medicine t
through the medium of lmmaking.


A few other key details worth pointing out
Funding for the 9-part docuseries will be carried out using an af liate program. The pre-launch
the entire fundraiser has already nished but the of cial launch period is currently underway a
conclude today.

During the live airing period of the documentary, viewers will be given the opportunity to acqui
whole host of specialized merchandise and other lm-related assets (worth up to $279).

Users who help the project’s creators in their mission to raise funds will be provided with a 50%
commission on any digital purchases and a 40% commission on physical purchases.

As mentioned previously, Jeff Hays and Dr. Patrick Gentempo from Revealed Films have already
create a number of popular documentaries in the past. Not only that, their projects have been a
amass 1,000,000+ subscribers and $10+ million in total revenue to date.

Jonathan Hunsaker, the creator of the docuseries, is the head of Organixx. Not only that, it bear
mentioning that Hunsaker’s marketing strategies have helped clients rake in pro ts of more tha
of which $50M have come from his docuseries sales.

Manny Goldman, one of the projects’ lead executives has previously worked on a number of pop
 lms and documentaries. He is also the founder and CEO of many successful companies, namel
Sacred Plant and The Healing Miracle.

        Case 3:20-cv-00696 Document 12-4 Filed 09/11/20 Page 19 of 21 PageID #: 222
Brett Fairall and Tracy Magee-Graham — two individuals who are responsible for having manag
least 10 mega-successful project launches — are also closely linked with The Answer to Cancer
Lastly, it bears pointing out that Brett is the co-owner of a number of successful businesses incl
Mimosa Mastermind, The Healing Miracle, etc.


Conclusion
The Answer to Cancer project has been gaining a lot of mainstream traction over the past mont
This is in part thanks to the well-known executive team that is associated with the docuseries. F
people looking to get more information about the project or those looking get involved with the
part of things, can visit the of cial company website and follow the instructions that have been
there. Alternatively, users can also send in an email to one of the following addresses with their

       angelelizabeth@theanswertocancer.com

       angelchristi@theanswertocancer.com

       angelbrooke@theanswertocancer.com



RELATED TOPICS:


       DON'T MISS

      New Scientific Research Looks at Curcumin’s
       Benefits for Halting Tumor Growth


                                              YOU MAY LIKE



                                              CLICK TO COMMENT




          Case 3:20-cv-00696 Document 12-4 Filed 09/11/20 Page 20 of 21 PageID #: 223
                                                                     




                                     Copyright © 2019 - TimesofHealth.com | Sitemap | Join Us




Case 3:20-cv-00696 Document 12-4 Filed 09/11/20 Page 21 of 21 PageID #: 224
